Citation Nr: 1233349	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-28 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to February 1946.  The Veteran is deceased, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in June 2008.  The certificate of death lists esophageal cancer and an esophageal perforation as the immediate causes of death with hypertension, atrial fibrillation and chronic obstructive pulmonary disease (COPD) as other significant conditions contributing to death. 

2.  At the time of his death, the Veteran was service-connected for a shell fragment wound to the right chest and residuals of a gunshot wound to the right chest.

3.  There is no evidence of esophageal cancer or an esophageal perforation in-service.

4.  The preponderance of the evidence is against a finding that a disability related to the Veteran's active service either caused or contributed substantially or materially to his death.



CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, the appellant was sent a letter in October 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  

In the instant case, the appellant was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies the appellant's claim, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
  
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant asserts that the Veteran's residual lung problems from his in-service injury caused or contributed to his death.

The Veteran died on June [redacted], 2008.  The certificate of death lists esophageal cancer and an esophageal perforation as the immediate causes of death, with hypertension, atrial fibrillation and COPD as other significant conditions contributing to death.  At the time of his death, the Veteran was service-connected for a shell fragment wound to the right chest and residuals of a gunshot wound to the right chest.  

As an initial matter, service treatment records are negative for any of the conditions listed on the death certificate.  However, the Veteran's service treatment records indicate that he sustained a shrapnel wound to the right ribs on November 15, 1944.  The Veteran had two large penetrating wounds with fractures of the 5th, 6th, 7th and 8th ribs, perforation of the lung and laceration of the diaphragm.  He subsequently had parts of his ribs removed and several aspirations.  The Veteran convalesced until April 1, 1945.  A February 1946 separation examination indicates a well-healed scar and pain in the 5th and 8th ribs with deep inspiration.  There were also pleural adhesions due to trauma.

Private treatment records from HospiceCare indicate that the Veteran was admitted to the hospice on June 6, 2008, from the hospital for palliative care.  He passed away at this facility on June [redacted], 2008.

In January 2009, a VA physician reviewed the Veteran's claims file.  He noted the Veteran's in-service shrapnel wounds to the right chest with pneumothorax and partial resections of ribs 7, 8, 9 and 10.  The examiner noted that there was no report of lobectomy and no confirmatory evidence of pulmonary impairment or condition related to his service-connected injuries.  The Veteran developed squamous cell carcinoma of the esophagus in July 2007 and was treated with chemotherapy and radiation therapy.  In May 2008, he was hospitalized with pulmonary edema and effusions.  He developed stricture of the esophagus, had a number of dilations, one of which was complicated by a perforation.  The Veteran developed problems with nasopharyngeal secretions because of the stricture and began developing aspiration with pneumonia.  A fistula was created to drain off the secretions.  The examiner noted that the death certificate showed COPD which would be related to the Veteran's past history of smoking.  He found no convincing evidence that the shrapnel wounds contributed significantly to the Veteran's death.

The appellant submitted an opinion from the Veteran's private physician dated in April 2009.  The physician indicated that the Veteran's chest x-rays show healed fractures on multiple occasions, which were compatible with his history of previous injury.  There was also scarring in the lining tissue of the outside of the lung and side of the chest wall, indicating old pleural disease on the right.  According to this physician, x-rays did not indicate that the Veteran had ribs removed; only healed rib fractures were shown.  The physician indicated that COPD can be related to asthma, previous infections, significant chest injuries and smoking.  It was noted that the Veteran quit smoking in 1975 after a 30-pack-year history of smoking.  The physician opined that smoking is one of the common causes of esophageal cancers but the time course of 30 years between stopping smoking and the development of the cancer would make smoking a less probable primary culprit.  The physician indicated that the Veteran's history of a partial lung removal in 1944 secondary to his shrapnel injuries could have and probably did contribute to his chronic lung problems and issues. 

The Board notes that the claims file contains the Veteran's treatment notes from this private physician.  The physician indicated in November 2007 that the Veteran's airway obstruction was probably secondary to his chronic smoking.  The same treatment note observes that the Veteran had quit smoking in the 1970s.  

The appellant contends in a statement dated May 2009 that the Veteran suffered from lung problems since he was wounded during active service, which ultimately contributed to his death.  

An additional VA opinion was procured in October 2011.  The examiner recited the Veteran's history, noting that two of the contributing factors to the Veteran's death were hypertension and atrial fibrillation, which were not related to or aggravated by his service-connected gunshot wound.  The reason for this was that physiologic cardiac conditions would not be caused or aggravated by physiologic pulmonary system problems.  The examiner additionally opined that the Veteran's COPD was caused by his history of long-term smoking.  The examiner indicated that a gunshot wound to the chest would not cause COPD because it is an obstructive process of the alveoli within the lung tissue, not of the chest wall.  If there were to be any pulmonary consequence of the Veteran's in-service injury, it would be a restrictive pattern of pulmonary abnormalities due to scar tissue and inelasticity of the chest wall, which was not the case in this instance.  Additionally, the examiner noted that the Veteran's COPD was bilateral, whereas his service-connected disability impacted only the right side of his lung field.  The examiner summarized by saying that the Veteran's COPD, atrial fibrillation and hypertension were not caused or aggravated by his service-connected conditions.  

The Board finds that the VA opinions are more probative than the opinion authored by the Veteran's private physician.  In this regard, the Board notes that the VA physicians reviewed the claims file and the medical evidence created at the time and after the Veteran's in-service injury.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the medical evidence is more probative than an opinion that is based on the veteran's reported history).  Additionally, the Board notes that the private physician noted in a treatment record prior to the Veteran's death that his airway obstruction was due to his history of smoking, not due to his in-service injuries.  The private physician additionally indicated that the Veteran had a partial lung removal in-service.  There is no reference to such in the Veteran's service treatment records.  The private physician also did not indicate a rationale for his opinion.  Thus, as the VA medical opinions included review of the claims file, provided rationales for the opinions provided, and were consistent with other evidence of record, including the Veteran's treatment at the time of his in-service injuries, the Board must find the VA medical opinions to be more probative than the private physician's opinion.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that a disability related to service either caused or contributed substantially or materially to his death.

In making this determination, the Board does not wish to indicate any lack of sympathy for the appellant.  However, as detailed above, the preponderance of the evidence is against the claim and it must be denied.

The appellant believes that residuals of the Veteran's in-service gunshot wound contributed to his death.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time and the Veteran's history of long-term smoking, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the appellant is not competent to address etiology in the present case.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


